DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoang, et al. (“Hoang”) (U.S. Pub. 2002/0076255).
Regarding claim 1, Hoang discloses a device for discharging a flowable substance, in particular for applying a medical substance (¶ [0001]), the device comprising an activation mechanism (101) and a body (20) which has a discharge opening (proximate 30) at a first end and forms a containing space in which a frangible capsule (25) is disposed, characterized in that the capsule has two ends each having a first and a second tip and in that at least one of the two tips can be snapped off by actuating the activation mechanism so that the flowable substance is discharged (as seen in Fig. 5).
	Regarding claim 2, Hoang discloses the capsule is made of glass (¶ [0035]).
	Regarding claim 4, Hoang discloses that the capsule is positioned in the containing space by the activation mechanism and the body (as seen in Fig. 3).
	Regarding claim 5, Hoang discloses the body has an end section (proximate 30) at the first end, the end section being where the first tip of the capsule is disposed.
Regarding claim 6, Hoang discloses that the end section is made of a compressible material (¶ [0031]: “foam pad 30”).
Regarding claim 8, Hoang discloses an applicator (30) made of an absorbent material (¶ [0031]: “foam pad 30”) disposed at the discharge opening. 
Regarding claim 9, Hoang discloses that the activation mechanicsm includes a flexible material (claim 14: “the handle includes a flexible portion”).
Regarding claim 10, Hoang discloses that the activation mechanism is actuated by being rotated in a direction of the capsule.  (¶ [0036])
Regarding claim 11, Hoang discloses that the activation mechanism has a pin disposed in a slit (see annotated Fig. 7, below) corresponding to the pin and formed on the body so that the rotational path of the activation member is limited relative to the body.

    PNG
    media_image1.png
    436
    656
    media_image1.png
    Greyscale

Regarding claim 13, Hoang discloses that the device is characterized as a holding aid (abstract: “handle”).
Regarding claim 14, Hoang discloses that the body has an elastic area (30) by which the flowable substance can be discharged from the capsule in a defined manner (through flow-control slits 40).
Regarding claim 15, Hoang discloses that the body is a tube.  (¶ [0033]: “tubular”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoang as applied to claim 5 above, and further in view of Boone, et al. (“Boone”) (U.S. Pub. 2006/0049203).
Regarding claim 7, Hoang discloses an end section (proximate 30) but does not specify a tipping lock, Luer lock, grip elements and/or a spoon.
Boone discloses a similar apparatus with an end section able to accept a Luer lock connector (194).   Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify Hoang’s end section as taught by Boone to be able to accept other tips selected for a particular application.  (¶ [0064])
Allowable Subject Matter
Claims 3, 12, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 3 requires that the two ends of the capsule each have a predetermined breaking point for removing the respective tip.  Hoang discloses a capsule with only one end that has a predetermined breaking point for removing a tip and it would not have been obvious to modify Hoang.
	Claim 12 requires a resetting mechanism which resets the activation mechanism into its initial position.  Hoang teaches away from the limitation in paragraph [0038]: “This seals trigger lever 100 against hollow handle 20 to prevent any anti-microbial solution from leaking from hollow handle 20.”	Claim 16 requires that the second tip or part of the second tip of the capsule is disposed in a seam of the body which faces away from the discharge opening.  Hoang does not teach such a limitation, nor does the prior art of record.
	Claim 17 requires a body with at least two containing spaces in each of which one capsule is disposed.  Hoang’s dispenser can only contain one capsule and it wouldn’t have been obvious to include more than one capsule in Hoang’s body.  None of the prior art of record discloses the limitation of claim 17 in conjunction with the limitations of claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/Examiner, Art Unit 3754